Citation Nr: 0204634	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 1999, the Board denied the issue of entitlement to 
service connection for conjunctivitis, claimed as secondary 
to mustard gas exposure, but remanded the issue of 
entitlement to service connection for COPD, claimed as 
secondary to mustard gas exposure, for further development.

In December 2000, the Board remanded the COPD claim again for 
further development, to include determining the whereabouts 
of the veteran.


REMAND

Pursuant to the Board's April 1999 remand the RO received 
evidence from the Navy's Bureau of Medicine and Surgery but 
did not issue a supplemental statement of the case as 
required.  See 38 C.F.R. § 19.31 (2001).  As to any question 
of the veteran's address, his current address has been 
obtained from the Office of Personnel Management (OPM) by the 
Board.  

Furthermore, in its December 2000 remand, the Board requested 
that the RO accomplish additional development of the evidence 
that was not dependent on having a current address for the 
veteran.  That development was not accomplished. Inasmuch as 
the case must be remanded for a supplemental statement of the 
case, the RO will also be asked undertake development 
requested in the December 2000 remand.  See Stegall, 11 Vet. 
App. at 271.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The RO should contact the veteran at 
his current address of record, noted in 
the April 30, 2002, report of contact, and 
ask him to identify all sources, VA and 
non-VA, of treatment or evaluation for 
pulmonary problems since service 
discharge, and to provide the first name 
and address of J. Morris, M.D., and Dr. 
Freedman so that we can contact those 
doctors for the veteran's medical records.  
The RO should also ask the veteran when 
and where he applied for any VA benefits 
prior to filing his claim for service 
connection in January 1993.  The RO should 
then attempt to obtain any medical records 
that are not already in the claims file, 
including records from any identified VA 
facilities.  If any attempts to obtain 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should contact any VA regional 
office at which the veteran indicates that 
he filed a prior claim for VA benefits, 
and regardless of his response contact the 
Boston VA RO, to determine whether there 
are any records regarding the veteran, 
including his service medical records or 
the report of the VA examination which the 
veteran reportedly underwent in Boston in 
1966 or 1967.  If any attempts to obtain 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

5.  The RO should ask the veteran to 
indicate approximately when he was seen 
at the 713th ROB Clinic in Naples and 
whether he was seen for medical problems 
due to any mustard gas exposure.  He 
should also be asked to provide the date 
on which he arrived in Bari, Italy, and 
the date on which he departed, and to 
give his destination on leaving Bari.  
The RO should also ask the veteran to 
submit any service records in his 
possession not previously submitted.

6.  Thereafter and in any event, the RO 
should again contact the National 
Personnel Records Center (NPRC) and advise 
that the veteran served with Company A, 
727th Railway Operating Battalion, 703 
Railway Grand Division, Military Railway 
Service, Transportation Corps.  The RO 
should ask for any service personnel 
records and any service medical records 
(and SGO records) pertaining to the 
veteran, including any medical records 
showing treatment at the 713 Railway 
Operating Battalion (ROB) Clinic in 
Naples, Italy.  If additional information 
is needed from the veteran, the RO should 
contact him and request that he provide 
it.  NPRC should be asked to inform VA if 
no personnel, medical and/or SGO records 
exist. 

The RO must document all efforts to locate 
and retrieve the veteran's service medical 
and personnel records.  If any attempts to 
obtain additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 2000.

7.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
examination by a specialist in 
respiratory disorders.  The veteran 
should be advised of the importance of 
appearing for the examination and the 
potential consequences of failing to 
report.  See 38 C.F.R. § 3.655.  Notice 
of the examination date should be 
documented in the claims folder.  The 
veteran's claims folder, to include 
evidence obtained pursuant to this 
remand, must be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  Accepting that the veteran 
was in Bari, Italy, in late April 1944, 
and that there was a prior mustard gas 
leakage in Bari, Italy, in early December 
1943 due to the destruction of ship 
carrying mustard gas, and with 
consideration of June 1999 letter and 
attachments from the Navy's Bureau of 
Medicine and Surgery and any evidence 
obtained pursuant to this remand, the 
examiner should render an opinion on the 
likelihood that the veteran's current 
COPD, apparently first noted medically in 
the 1990s, is related to having been in 
Bari, Italy, as opposed to a non-service 
related cause.  If necessary, the 
examiner may express any relationship 
between COPD and the veteran having been 
in Bari, Italy, in terms of likelihood 
(i.e., more likely, less likely, or 
equally likely as not); however, 
speculation should be avoided.  The 
rationale should be given for any opinion 
expressed.

8.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, it 
should be returned to the examiner as 
inadequate.

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative must be provided a 
supplemental statement of the case (SSOC), 
even if the veteran has not cooperated 
with the requested development.  The SSOC 
should contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, with consideration of 38 C.F.R. 
§§ 3.316 and 3.655 as applicable.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


